69 F.3d 695
In re Leon MOSER.
No. 95-9005.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit LAR 34.1(a)Aug. 15, 1995.Decided Aug. 16, 1995.

Mary M. Killinger, District Atty., Norristown, PA, for State.
Billy H. Nolas, Paul M. Messing, Philadelphia, PA, for Moser.
Before:  MANSMANN, COWEN and NYGAARD, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
We have before us an appeal purporting to challenge the August 16, 1995 order of the district court "granting 'next friend' status and a competency hearing and finding no deliberate delay."   Respondents' Memorandum of Appeal.  The State does not offer a basis for the exercise of our appellate jurisdiction to hear this interlocutory matter nor does it ask us to exercise our mandamus authority under the All Writs Act, 28 U.S.C. Sec. 1651(a).


2
Unlike the appeal from the grant of a stay of execution on which we had alternate grounds of jurisdiction, specifically 28 U.S.C. Sec. 1292(a)(1) and mandamus jurisdiction under the All Writs Act given the extraordinary circumstances of the grant of a stay, we find that we do not have jurisdiction in the absence of a certification by the district court pursuant to 28 U.S.C. Sec. 1292(b).  It is hereby ordered that the appeal is dismissed for lack of jurisdiction.